Citation Nr: 9907335	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. J. O., M.D.




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).

The issues of entitlement to service connection for a left 
nephrectomy due to oncocytoma, a skin disorder, hepatitis, 
Bilharzia, hypertension, rhinitis, lip lacerations, and 
generalized arthritis, as well as the issues of entitlement 
to increased ratings for malaria and hemorrhoids were 
withdrawn from appeal by a written statement of the veteran 
dated in September 1997.  See 38 C.F.R. § 20.204 (1998).  As 
such, the Board does not have jurisdiction of these issues.  


REMAND

The veteran contends that he incurred post-traumatic stress 
disorder as a result of his experiences while serving in 
Vietnam.  He maintains that he has had emotional difficulties 
since service and that he has difficulty dealing with the 
stressful situations that he experienced while in Vietnam.  
The Board notes that there is conflicting medical evidence in 
the claims file of a current diagnosis of post-traumatic 
stress disorder.  His DD 214 shows that he received, among 
others, the National Defense Service Medal, Vietnam Campaign 
Medal, and the Vietnam Service Medal.  His military 
occupational specialty was that of a field artillery crewman.

The Board observes that the RO denied the veteran's claim for 
service-connection for post-traumatic stress disorder because 
the evidence did not demonstrate a "confirmed diagnosis of 
posttraumatic stress disorder which would permit a finding of 
service connection" and that the evidence was "inadequate 
to establish that a stressful experience occurred."  
However, the RO did not attempt to obtain detailed 
information from the veteran regarding stressors that he 
experienced during service.  

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  

However, where the VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

The evidence in this case does not show that the veteran 
received awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
However, it may be possible that a veteran who did not 
receive combat awards or decorations nevertheless "engaged 
in combat with the enemy."  Nevertheless, unless other 
service department evidence can be developed to show such 
engagement, the veteran must provide evidence to corroborate 
his contentions that the stressor he claims to have 
experienced in service actually did occur.  38 C.F.R. 
§ 3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1991); Zarycki v. Brown, 6 Vet. App. at 92, citing Manual 
M21-1, Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one,

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible and 
onerous task on [the veteran].  The duty 
to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining the putative 
evidence.

Wood v. Derwinski, 1 Vet. App. at 193.  If upon remand the RO 
is unsuccessful in developing evidence to show that the 
veteran engaged in combat with the enemy, the RO must inform 
the veteran that he is required to submit "other credible 
supporting evidence," such as the statements of fellow 
service members who witnessed the stressful events that the 
veteran alleges he experienced in service.  38 C.F.R. § 
3.304(f); Doran v. Brown, 6 Vet. App. at 289.  If sufficient 
evidence is developed so that the RO finds as fact that the 
alleged stressor actually occurred, the next step in 
adjudicating the claim is to determine whether the stressful 
event was sufficiently grave or severe so as to cause 
post-traumatic stress disorder.  The Court has held that this 
determination is a medical matter, and therefore adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  West, 7 Vet. App. at 78-79.

It is noted by the Board, that a psychiatrist, J. A. J. O., 
M.D., testified at the veteran's personal hearing before the 
RO in September 1997.  It is noted that the psychiatrist 
diagnosed post-traumatic stress disorder.  However, the 
psychiatrists records are not of evidence.  These records 
should be obtained by the RO and associated with the claims 
file.  

In light of the foregoing, the case is remanded to the RO for 
the following development:

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for his psychiatric disorder since 
October 1997.  The Board is interested in 
obtaining all records of treatment 
provided to the veteran by VA or any 
private sources, to include those records 
of J. A. J. O., M.D.  The RO should 
obtain the records from all the sources 
reported by the veteran that are not 
already part of the file and associate 
them with the claims file.  If any 
private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should obtain a copy of the 
veteran's service personnel records and 
associate them with the claims file.

3.  The veteran should be contacted and 
requested to provide a detailed statement 
containing specific information regarding 
the events claimed as "stressors" during 
his military service.  The veteran should 
be asked to provide specific details 
about the events such as dates, places 
and names of individuals involved in the 
events.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
The veteran is hereby advised that 
failure to cooperate could result in an 
adverse decision.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all of the claimed 
stressors, to include those reported by 
the veteran in previous written 
statements, and to examining health care 
professionals.  This summary, and all 
pertinent documents, including the 
veteran's service personnel records 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  This 
organization should be requested to 
search the records and provide any 
information available which might 
corroborate the veteran's alleged 
stressors.  The USASCRUR report should 
then be associated with the claims file.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's statements -- in the absence of 
evidence to the contrary and as long as 
it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

6.  If, and only if, the RO determines 
that the evidence establishes that the 
veteran engaged in combat or establishes 
the occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has not examined or 
treated the veteran previously, if 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims file and a 
copy of this remand must be made 
available to the examiner prior to this 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether appellant has post-traumatic 
stress disorder.  The examination report 
should reflect review of pertinent 
material in the claims file.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses, and 
discuss any conflicting diagnoses, to 
obtain a true picture of the nature of 
the veteran's psychiatric illness.  If 
the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

8.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action. 38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  The RO should then readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder. The 
provisions of 38 C.F.R. § 3.304(f), 
should be considered to the extent 
applicable.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
there has been an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


- 8 -


